Nott, J.
As the note in this case was not a negotiable one, the assignor would have incurred no liability by an assignment in the usual form. He appears to have been aware of that, by the form which he has adopted. He has therefore undertaken to use his own language “ to make it good;” which will admit of no other construction than that be intended to guarantee the solvency of the maker. All therefore that could be required of the indorsee was that he should first, use the ordinary means to get payment from the *237maker, before be should resort to the indorser. That he has certainly done. This is not analogous to the case of Stockman vs. Riley, 2 M‘Cord 398. That was a negotiable note. But this case is not governed by the rules applicable to negotiable instruments. The court are of opinion that the plaintiff used all the diligence that the nature of his contract required, and that the motion must beyefused.
Rogers, contra.
Williams for the motion.